Citation Nr: 9910972	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-24 903	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.




ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel






INTRODUCTION

The veteran had active military service from November 1996 to 
February 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision by the RO which denied service connection for 
bilateral pes planus (flat feet) and for a bilateral ankle 
disorder.

The veteran failed to report to an August 1998 Travel Board 
hearing.

The present Board decision addresses the issue of service 
connection for bilateral pes planus; the issue of service 
connection for a bilateral ankle disorder is the subject of 
the remand which follows the decision.


FINDING OF FACT

The veteran's preservice bilateral pes planus was noted on 
the service entrance examination, and the condition did not 
permanently increase in severity during service.


CONCLUSION OF LAW

Preservice bilateral pes planus was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from November 14, 1996 to February 3, 1997.  On a March 1996 
medical history form for the service enlistment examination, 
the veteran gave a history of treatment in 1994 for a right 
ankle sprain, with full recovery.  The March 1996 service 
enlistment examination noted that the veteran had mild pes 
planus which was asymptomatic.  The report also shows that he 
underwent physical inspections in August and September 1996, 
and on November 12, 1996, and that he was found qualified on 
all occasions.  Service medical records from December 1996 
and January 1997 refer to ankle tendonitis (primarily of the 
left ankle, with a history of a preservice left ankle 
sprain), but the records do not specifically refer to pes 
planus.  In December 1996, physical examination of the 
veteran's feet, which was performed in response to his ankle 
complaints, revealed that he had a low arch.  It was also 
reported that he had a normal gait with slight pronation with 
abduction.  There were no complaints referable to the 
veteran's low arch noted on such examination, and X-rays of 
the left foot were normal.  In fact, none of the service 
medical records show that the veteran either complained of or 
was specifically treated for symptoms related to pes planus.

In February 1997, the veteran filed a claim for service 
connection for tendonitis of both ankles; he did no 
specifically mention pes planus.

On a March 1997 VA examination, the veteran related that he 
was told that he had flat feet on induction and that he was 
given bilateral shoe inserts.  He said that during service he 
developed sharp pains over the tops of his feet to the 
ankles, due to constant running and other activities.  
Current examination of the feet showed no swelling, no corns 
or calluses, and no deformity other than flat feet.  Gait was 
normal.  Range of motion was essentially normal, and the 
veteran complained of discomfort on inversion or eversion.  
The examiner diagnosed bilateral pes planus aggravated by 
constant running.  The examiner stated that the veteran had 
complaints of aching pain in both feet.  Also diagnosed was a 
history of a sprained right ankle in 1994.

Statements dated in June 1997, from the veteran's parents, 
relate to ankle problems, not flat feet.  In his June 1997 
substantive appeal, the veteran said that he had foot pain 
and that when he entered service he was not told he had flat 
feet.

II.  Analysis

The veteran's claim for service connection for bilateral pes 
planus is well grounded, meaning plausible.  The evidence has 
been properly developed, and there is no further VA duty to 
assist the veteran in developing this claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran's March 1996 service enlistment examination noted 
the presence of bilateral mild pes planus which was 
asymptomatic.  As the condition was objectively noted on the 
enlistment examination, the presumption of soundness does not 
apply.  38 U.S.C.A. § 1111.  The determinative issue is 
whether the veteran's preservice bilateral pes planus was 
aggravated during active military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups during service, of a 
preexisting disease or injury, are not sufficient to show 
service aggravation.  For service aggravation, the underlying 
condition, as contrasted to symptoms, must be worsened during 
service.  Hunt v. Derwinski, 1 Vet.App. 292 (1991).

The veteran served on active duty from November 1996 to 
February 1997.  As noted, pes planus was noted on the 
enlistment examination.  The service medical records reveals 
treatment for ankle tendonitis but not pes planus.  The VA 
examination after service in March 1997 noted the presence of 
flat feet; there were subjective complaints but objective 
findings were essentially normal.  Comparing medical evidence 
from before, during, and after service, there is no showing 
of permanent worsening of bilateral pes planus on account of 
service.  While the veteran may have had a temporary increase 
in symptoms during service with activities such as constant 
running (as he reported at the postservice VA examination), 
there is no indication that there was lasting worsening of 
the underlying condition (e.g., the feet becoming flatter) 
during service.

The weight of the evidence demonstrates that preservice 
bilateral pes planus was not aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral pes planus must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bilateral pes planus is denied.


REMAND

The veteran's other claim is for service connection for a 
bilateral ankle disorder.

The March 1996 enlistment examination shows that the veteran 
reported that he sprained his right ankle in 1994, wore a 
cast for three weeks, and had a full recovery.  During active 
duty in December 1996 and in January 1997, the veteran was 
treated for tendonitis of the left ankle, and at times he 
gave a history of a preservice left ankle sprain.  Sick call 
reports from December 1996 and January 1997 show that the 
veteran complained of ankle pain; however, some of the 
reports do not identify whether it was the right or left 
ankle.  A January 1997 report noted that the reason for 
recommendation for separation from service (based on 
incapability) was bilateral ankle tendonitis.

In February 1997, the veteran filed a claim of service 
connection for bilateral tendonitis of the ankles.  He 
underwent VA examination in March 1997, but, in the judgment 
of the Board, such examination did not provide sufficient 
findings as to the ankles, and the only diagnosis concerning 
the ankles at that examination was a history of a sprained 
right ankle in 1994.  The veteran should undergo another 
examination of the ankles.

An effort should also be made to obtain all medical records 
related to treatment of his ankles, both before and after 
service.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, this issue is REMANDED to the RO 
for the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who have treated him 
for ankle problems both before service 
(including reported treatment in 1994) 
and since his discharge from service in 
1997.  The RO should obtain the related 
treatment records, following the 
procedures of 38 C.F.R. § 3.159.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to ascertain the nature and 
etiology of any left or right ankle 
disorder.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of any ankle disability found, including 
the likelihood that such disability was 
medically caused by any incident of 
service.  

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for a bilateral ankle 
disorder.  If the claim is denied, the 
veteran should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

